Citation Nr: 0209468	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a 
service-connected left knee replacement.

2. Entitlement to an evaluation in excess of 30 percent for a 
service-connected right knee replacement.

3. Entitlement to an evaluation in excess of 10 percent for a 
service-connected right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1961 to July 
1982.

The matter as to the right shoulder disability comes to the 
Board of Veterans' Appeals (Board) from February 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The matters that relate to the bilateral knee 
disabilities arise from a March 2000 rating decision by the 
Chicago, Illinois VARO.  

In October 1998, the Board remanded the issue as to an 
increased (compensable) rating for the veteran's right 
shoulder disability for further development, to include a 
current VA orthopedics examination and to obtain pertinent 
outpatient records.  The Board notes that the Remand 
directives were accomplished and that no further assistance 
to the veteran is needed for a fair adjudication of this 
claim.  

During the course of this appeal, the RO granted a 10 percent 
evaluation for the veteran's right shoulder effective from 
September 1994.  However, since the rating criteria provide 
for a higher evaluation for this disability, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. The veteran's disability due to a left knee replacement is 
manifested by no current symptoms, no limitation of motion, 
no effusion, tenderness, or functional impairment.  

3. The veteran's disability associated with a right knee 
replacement is manifested by no more than moderate 
symptomatology with no limitation of motion, no effusion, 
minimal tenderness, and no functional impairment.  

4. The veteran's right shoulder disability is stable, 
productive of no more than slight subacromial crepitus.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 
percent for disability associated with a left knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.  §§ 4.71a, 4.10, 4.40, 4.45, 4.59, 
3.321(b)(1), Diagnostic Codes 5055, 5256, 5260, 5261 (2001).  

2. The schedular criteria for an evaluation in excess of 
30 percent for disability associated with a right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.  §§ 4.71a, 4.10, 4.40, 4.45, 4.59, 
3.321(b)(1), Diagnostic Codes 5055, 5256, 5260, 5261 (2001).  

3. The schedular criteria for an evaluation in excess of 
10 percent for right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
4.10, 4.40, 4.45, 4.59, 3.321(b)(1), Diagnostic Codes 5024, 
5200, 5201, 5202 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposed 
additional duties and obligations on the VA in developing 
claims.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  However, 
in the present case, all available relevant evidence 
identified in the record as pertinent to the veteran's claims 
for increased evaluations for his right shoulder and 
bilateral knees has been obtained and considered by the RO.  
The veteran has also been advised of the evidence considered, 
the relevant rating criteria, and the basis for the denial of 
his claims.  The veteran has not suggested that any 
additional evidentiary development would be beneficial in 
this case.  In fact, the veteran stated at the time of his 
increased rating claim for his bilateral knees that he had 
not received any treatment for his disabilities since 1999; 
thus, the record shows no indication of a need for additional 
evidentiary or procedural development even in light of the 
newly enacted provisions of the VCAA.  Accordingly, the case 
is ready for Board review at this time.  

I. Factual Background

The RO granted service connection for bursitis of the right 
shoulder disability in a rating decision dated in June 1983 
and assigned a noncompensable evaluation based on clinical 
findings during service of bursitis and no further 
abnormalities on examination thereafter.  Service connection 
for both post-operative knees, medial meniscectomy, with left 
post traumatic arthritis, was granted in a rating decision 
also dated in June 1983; the left knee was assigned a 
10 percent evaluation and the right knee was determined 
noncompensable.  Service medical records revealed that the 
veteran was injured in service and underwent bilateral 
meniscectomies.  

U. S. Air Force x-ray reports dated in August 1994 reflect 
negative bilateral shoulders, moderate to severe left knee 
osteoarthritis, and mild right knee osteoarthritis.  

VA x-ray study of the right shoulder in November 1994 
reflected no fracture, dislocation, or other bone or joint 
pathology.  VA examination in November 1994 disclosed 
bilateral knee pain with findings of crepitus in both knees 
with passive flexion and extension.  Left knee flexed to 
115 degrees with no instability; there was muscle atrophy of 
the left lower extremity.  Surgical scars were well-healed.  
Degenerative joint disease of the left knee was diagnosed.  
Right knee flexion was to 125 degrees with no instability.  
Degenerative joint disease of the right knee was also 
diagnosed.  There was no tenderness on palpation of the right 
shoulder, good grip strength of the right hand, and the right 
shoulder had 170 degrees of forward elevation and of 
abduction.  Bursitis of the right shoulder was diagnosed.  

U. S. Air Force records reflect that the veteran was seen in 
January 1995 for complaints of pain in the knees.  The 
veteran walked slowly and limped protecting the right knee.  
There was minimal effusion, positive bounce test, negative 
drawer and collateral tests.  The assessment was severe 
osteoarthritis status post multiple surgeries of both knees.  
In April 1995, the veteran was seen for left knee pain 
increased on walking and sitting.  He had an abnormal gait 
with limping of the left knee.  The assessment was severe 
osteoarthritis of the left knee.  

In the February 1995 rating decision, the RO granted a 
10 percent evaluation for the veteran's right knee disorder.  

U.S. Air Force operation report dated in October 1995 
reflects a synovial fluid aspirate of the left knee following 
a left total knee replacement.  The physician noted that at 
the time, the procedure was done without patellar resurfacing 
and was done due to severe degenerative joint disease.  Post-
operatively, the veteran's recovery was marked by poor return 
of motion, requiring the procedure in October 1995.  In May 
1996, an open reduction and internal fixation of the left 
knee was done to resurface the patellar due to increasing 
pain.  
VA examination in October 1996 disclosed the veteran's 
complaints of knee pain, more on the left, and lost time from 
work due to his disability.  The veteran reported that he 
could not run, walk, climb a ladder, or navigate the stairs.  
At that time, the veteran was depending on the right knee 
more than the left given that a total knee replacement had 
been done on the left knee in August 1995.  As for the right 
shoulder, the veteran complained of pain on certain 
movements, such as holding a cup of coffee.  

On examination, the examiner noted some bony prominence, 
nontender of the right shoulder, no crepitus, and no 
effusion.  Range of motion of the bilateral shoulders on 
flexion was 180 degrees, abduction 175 degrees, rotation 
90 degrees externally and internally, and muscle strength was 
5/5 in the upper extremities, hand grip was 5 in the right 
and 4/5 on the left.  

As for the knees, the examiner noted that the veteran was 
wearing a brace.  He had surgical scars, well-healed 
bilaterally.  His gait had a limp on the left and he had mild 
varus deformity of the right knee.  The veteran was able to 
walk on his toes and heels and deep knee bend was done 
approximately 60 degrees, causing pain in his knees, more on 
the left.  There was crepitus bilaterally and soft prosthetic 
clicking.  There was evidence of moderate effusion on the 
left and no effusion on the right.  There was no tenderness.  
Flexion on the right was 122 degrees with pain after 
100 degrees.  On the left, flexion was 105 degrees.  
McMurray's test on the right was negative and the veteran was 
not tested on the left due to the prosthesis.  Apley was 
negative on the right and left.  The diagnoses were 
meniscectomy of the right and left knees; osteotomy, left 
knee, 1976; degenerative joint disease of bilateral knees; 
left total knee replacement, August 1995; open reduction and 
internal fixation for left patella replacement, May 1996, 
symptomatic with effusion; arthroscopic debridement, right 
knee, February 1996; varus deformity of right knee, mild; and 
bursitis of the right shoulder, resolved.  

VA examination conducted in March 1998 did not reflect an 
examination or evaluation of the veteran's right shoulder.  
Examination of the right knee reflected a 19 centimeter well-
healed scar with a tender nodule the size of a small pea in 
the mid region of the scar.  There was moderate medial and 
lateral laxity of the knee joint with metallic clicking with 
mediolateral movement and with normal flexion and extension.  
Metallic clicking was also noted with medial lateral patella 
motion.  Flexion was to 90 degrees and the veteran was unable 
to flex past that point due to tightness.  Extension was 
zero; hip flexion was 105 degrees on the right, zero 
extension with a positive pinch test and pain with 
dorsiflexion of the right Achilles tendon.  

The left knee had a well-healed, nontender 23 centimeter scar 
with mild medial and lateral laxity of the joint.  Metallic 
clicking was noted throughout range of motion with similar 
clicking of the patella on motion.  Flexion of the left knee 
was to 105 degrees, stopped due to tightness and not pain.  
Extension was zero.  The diagnoses were moderately severe 
ligamentous instability of the right knee, dysfunction range 
of motion of right total knee prosthesis, chronic right 
Achilles tendinitis, chronic right hip degenerative joint 
disease, and functional left knee prosthesis.  

The veteran complained that his knees gave way, mostly the 
right.  There was no joint locking, but the veteran had 
stiffness on prolonged sitting.  Walking was limited to two 
to three blocks and the veteran's gait was unsteady.  The 
veteran stated that he avoided stairs where possible, but 
needed a handrail to steady himself.  At that time, the 
veteran wore a support brace on the right knee about 
50 percent of the time.  

VA x-ray study in March 1998 of the right hip was negative.  
X-ray study of the bilateral knees indicated post-operative 
changes, prostheses in place, and no complicating post-
operative abnormality.  

VA examination dated in March 1999 of the right shoulder 
disclosed the veteran's history of right shoulder pain, 
steroid injections, and symptoms of stiffness and soreness.  
At the time of the examination, the veteran's symptoms were 
intermittent.  When he was not experiencing the pain, the 
veteran stated that he could do most activities.  The veteran 
took Naprosyn and Aleve for relief.  Noted are regular 
periods of flare-ups usually precipitated by cold weather or 
damp days.  Symptoms lasted 2-3 weeks at a time.  The last 
episode at the time of examination was three to six weeks 
prior.  During the episodes, the veteran reported that 
lifting away from his body was weak and painful.  Daily 
living activities, such as reaching around to a back pocket, 
only were affected during periods of flare-ups, at which time 
the veteran's range of motion was adversely affected.  The 
veteran had not used corrective devices for the right 
shoulder or had any surgery.  

On examination, the examiner noted no evidence of muscle 
atrophy about the deltoid, supra, or infraspinatous muscles.  
Passive motion elicited crepitus in the subacromial space.  
Cross chest adduction done passively with forward elevation 
(impingement maneuver) was negative.  However, the veteran 
noted that on flare-up, such movement would be quite painful.  
Range of motion revealed 160 degrees forward elevation and 
140 degrees of lateral elevation or adduction.  That compared 
to 180 degrees forward flexion of the left shoulder and 
170 degrees of lateral elevation or shoulder adduction on the 
left.  Shoulder external rotation with the arm at the side 
was 45 degrees on the right with 4/5 strength, 45 degrees on 
the left with 5/5 strength.  Internal rotation with the arm 
at the side was possible to a point where the right thumb 
could be brought opposite T12 whereas the left shoulder 
rotation at the side was such that the left thumb could be 
brought opposite T8.  

With the shoulder adducted parallel to the floor (90 degrees) 
and the elbow flexed 90 degrees and the forearm parallel to 
the floor, there were 90 degrees of external rotation and 
20 degrees of internal rotation of the right shoulder with 
pain on external rotation.  On the left side with a similar 
position, there were 90 degrees of external rotation and 
40 degrees of internal rotation.  There was evidence of 
decreased range of motion of the right shoulder as compared 
to the left.  The examiner noted that it was anticipated that 
on periods of flare-ups, there would be decreased range of 
motion in elevation and internal rotation.  There was no 
tenderness of the rotator cuff, bicipital groove, or 
acromioclavicular joint.  The diagnosis was rotator cuff 
tendinitis of the right shoulder.  The examiner opined that a 
diagnosis of rotator cuff tendinitis was made on the basis of 
the veteran's history and clinical findings and that the term 
bursitis was frequently applied to such a symptom complex.  
Given that the veteran is left-handed, the examiner noted 
that the nature of the right shoulder disability was somewhat 
masked by that fact and that the symptoms would be greater 
were the right side his dominant side.  The examiner also 
noted that functional impairment associated with the right 
shoulder would equate with at least a 10 percent evaluation.  
The examiner noted that an arthrogram needed to be conducted.  

The veteran failed to report for a scheduled arthrogram in 
April 1999 and the examiner noted that a tear of the rotator 
cuff could not be diagnosed.  

In an August 1999 rating decision, the RO increased the 
evaluation of the veteran's right shoulder disability from a 
zero percent evaluation to a 10 percent evaluation.  

Medical records from Scott Air Force Base extending from 1999 
to 2000 disclose no treatment of the veteran's right 
shoulder.  In February 2000, the veteran was seen for a 
follow-up of his right knee replacement due to complaints of 
pain.  On examination, it is noted that the veteran had full 
range of motion, trace effusion of the lateral side, and 
negative joint line tenderness.  An injection of the right 
knee was done to relieve pain.  There are no records that 
reflect treatment or symptoms of the left knee.  

VA examination of the right shoulder in February 2000 
disclosed that the veteran had no interval treatment since 
1999 and that symptoms associated with the right shoulder had 
remained the same since March 1999.  The examiner stated that 
the findings from a prior arthrogram conducted in November 
1999 were normal.  The veteran reported that he took Naprosyn 
twice a day for both his shoulder and knee pain.  On 
examination, the examiner noted forward flexion at 
180 degrees bilaterally, lateral elevation bilaterally at 
180 degrees, external rotation with the arms at the side to 
be 50 degrees bilaterally with 4/5 external rotation 
strength.  With the arms abducted 90 degrees, there were 
90 degrees of external rotation of the right and left 
shoulders.  There were 30 degrees internal rotation on the 
right, whereas the left shoulder internally rotated 
35 degrees with the arms elevated 90 degrees.  

Internal rotation with the arms at the side was such that the 
right thumb could be brought to T12 and the left thumb to T9.  
Impingement maneuver caused no pain on the right shoulder.  
However, there was slight subacromial crepitus noted on the 
right and nothing on the left side.  The examiner remarked 
that on review of the clinical findings from March 1, 1999, 
there was no significant change on examination.  Arthrogram 
studies were negative and there was no evidence of rotator 
cuff tear.  The diagnosis was rotator cuff tendinitis, right 
shoulder.  The examiner concluded that with the absence of 
any definable rotator cuff tear, the veteran's symptoms 
appeared to be related to recurring bouts of inflammation of 
the right shoulder involving the rotator cuff, with a 
generally stable condition of the past year.  

On examination of the knees, the examiner noted the veteran's 
multiple operations due to cartilage tears.  The examiner 
reviewed prior x-ray findings dated in November 1994 and 
those of March 1998, both noted above.  The examiner noted 
that the x-rays revealed the veteran underwent a right total 
knee arthroplasty.  The tibial unit had no stem and cement 
was used for fixation of the tibial plateau whereas a Press-
Fit was used for the femur.  The left knee demonstrated a 
total knee arthroplasty with a tibial component having a stem 
with cement and a patella implant.  Cement was also used for 
fixation of the femoral implant.  The lateral staple was 
still in place on the left knee.  

The examiner noted the veteran's history of total knee 
replacement on the left side in 1995 and on the right in 
1997.  He had symptoms greater on the right side.  The 
examiner also noted that another physician at the Scott Air 
Force Base had told the veteran that there might be some fat 
tissue beneath the patella of the right knee causing pain and 
swelling.  The veteran had an injection prior to the February 
2000 VA examination, which the veteran stated brought no 
changes in his symptoms.  The veteran reported lateral 
swelling of the right knee on weightbearing.  The right knee 
also gave way occasionally.  The veteran reported no locking 
of the knees.  He was aware of some stiffness, particularly 
of the right knee when first getting up to walk after sitting 
for an extended period of time.  The veteran avoided 
squatting or kneeling, and experienced pain going up and 
downs stairs, particularly on the right.  Naprosyn provided 
some relief.  The weather did not affect the knees, but the 
degree of activities exacerbated his symptoms.  He stated 
that he limited the amount of lifting, carrying, and getting 
into tight spaces, which is what had to do at work.  To avoid 
increased pain in the right knee, the veteran tended to limp, 
which caused right hip pain.  

On examination, the examiner noted that the veteran was in no 
obvious pain, and had normal alignment with no varus or 
valgus angulation of the knees.  When walking, the veteran 
favored the right leg with an antalgic gait.  His pelvis was 
level when he stood.  The examiner noted that the veteran 
could hold onto the examining table and squat to 90 degrees 
bilaterally, but there was lateral right knee pain.  Range of 
motion both actively and passively of the right knee was from 
full extension to zero degrees and to 110 degrees of flexion.  
The left knee extended fully to zero degrees and flexed to 
130 degrees.  While performing varus and valgus stress, there 
was a slight degree of crepitus felt within the femoral 
tibial joint space of both knees.  Scars were noted on both 
knees - there was an anteromedial 22 centimeter scar of the 
right knee and the left knee had a similar 23 centimeter 
anteromedial scar.  Additionally, the left knee had a 5 
centimeter healed lateral horizontal scar from the high 
tibial osteotomy and a 5 centimeter vertically oriented 
posteromedial scar of the left knee from a prior 
meniscectomy.  Hip motion was also measured with 90 degrees 
of bilateral hip flexion.  On range of motion, no pain of the 
right hip was elicited.

Measurements of the right thigh were 46.5 centimeters on the 
right and 46 centimeters on the left.  The right knee 
measured at 38.5 centimeters and the left at 39 centimeters.  
Bilateral calves measured at 40 centimeters.  There was 
slight soft tissue thickening of the left knee; none on the 
right.  There was no evidence of joint effusion bilaterally, 
some slight joint line tenderness anteriorly on the right 
knee.  Patella alignment and movement were normal and not 
painful.  Ligament stress of both knees demonstrated negative 
Lachman's test, and negative anterior and posterior drawer 
signs bilaterally.  With the knees in 30 degrees of flexion, 
valgus stress was applied with a 1+ laxity on the right.  On 
the left knee with the knee in 30 degrees of flexion, there 
was 1+ varus laxity.  There was no ligament laxity in varus 
and valgus stress with the knees in full extension.  Relative 
strength of hamstrings and quadriceps were assessed at 4/5 
bilaterally.  The diagnoses were arthralgia of the right 
knee; post-operative status total knee arthroplasties right 
and left.  The examiner remarked that the veteran's left 
total knee replacement was stable over time and needed no 
further assessment.  The right knee was symptomatic and the 
veteran was still undergoing treatment at Scott Air Force 
Base and could require additional surgical intervention.  The 
examiner stated that depending on the future outcome, an 
increased disability of the right knee might be warranted.  

In a letter dated in April 2001, the veteran's representative 
noted that the veteran's knees and shoulder had increased in 
severity of symptoms, but that he had no recent symptoms or 
treatment of his disabilities other than renewing his 
medication prescriptions.  

VA examination done in April 2001 disclosed the veteran's 
complaints of pain that affected his ability to do his job as 
a plumber.  The veteran reported that he took 50 milligrams 
of Vioxx daily for his bilateral knee pain and still 
continued to have knee pain otherwise.  He also complained of 
stiffness, weakness, fatigue and discomfort daily.  The 
veteran reported that his right knee disability also affected 
his right hip.  He also indicated flare-ups with air 
conditioning or when the weather was cold or damp.  The 
veteran stated that he used braces in the past, but that they 
were not helpful.  He also reported that his knee 
disabilities had affected his lifestyle in a variety of ways: 
he could not mow the grass, could not walk long distances, 
could not sit for extended periods of time, and after sitting 
in the car for over 30 to 45 minutes, he could not walk a 
straight line.  The veteran also said that he could no longer 
do the handyman type of work he was used to doing.  

On examination on deep palpation, there were facial grimaces 
consistent with pain.  The examiner noted that the veteran 
walked with a noticeable limp favoring the right side, more 
like an arthralgic gait.  The right knee circumference 
measured at 37 centimeters; the left knee measured at 40 
centimeters.  Range of motion of the bilateral knees was 
full.  

As to the range of motion of the right shoulder, the examiner 
noted motion from zero to 180 degrees.  Also, the examiner 
noted the right shoulder was symmetrical with the left and 
held in a proper position.  Diagnoses were arthralgia of the 
right knee; status post bilateral knee arthroplasties; and 
there was moderate functional limitation in activities of 
daily living and employment.  VA x-ray study of the right hip 
revealed negative bone or joint pathology.  A right shoulder 
x-ray study showed normal shoulder joint outline and minimal 
spurs from the inferior margin of the acromioclavicular joint 
consistent with degenerative changes.  No bone or joint 
abnormality was seen.  A bilateral knee x-ray study was also 
conducted.  Examination of the left knee revealed that the 
prosthesis was in place with no complicating post-operative 
abnormality.  A metallic staple was seen in the upper tibia.  
As to the right knee, the radiologist noted no bone or joint 
abnormality and that the prosthesis was in place.  


II.	Pertinent Law and Regulations 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.  

Total knee replacement is evaluated under 38 C.F.R. Part 4, 
§ 4.71(a), Diagnostic Code 5055, which provides that 
intermediate degrees of residual weakness, pain, or 
limitation of motion, residuals of a total knee replacement 
are to be rated by analogy to codes 5256, ankylosis of the 
knee; 5261, limitation of extension; and 5262, impairment of 
the tibia and fibula, with a minimum 30 percent rating 
assigned under Diagnostic Code 5055.  The next higher 
evaluation under Diagnostic Code 5055, a 60 percent rating, 
requires evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 
total evaluation of 100 percent is given for the period of 
one year following prosthetic replacement of the knee joint.  
38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5055 (2001).

Diagnostic Code 5256 rates ankylosis of the knee and requires 
ankylosis in flexion between 10 and 20 degrees for a 40 
percent rating, and in flexion between 20 and 45 degrees for 
a 50 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 
5256.  

As to Diagnostic Code 5260 for limitation of flexion, upon 
showing flexion limited to 45 degrees, the veteran merits a 
10 percent evaluation.  With flexion limited to 30 degrees, a 
20 percent evaluation is warranted, and a maximum of 30 
percent is merited for flexion limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260.  

Under Diagnostic Code 5261, with extension limited to 10 
degrees, a 10 percent evaluation is assigned.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.

Under 38 C.F.R. § 4.10 (2001), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
tenosynovitis is rated on limitation of motion of affected 
parts as degenerative arthritis.  Under Diagnostic Code 5003, 
bursitis is rated based on limitation of motion of the 
affected part, as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion of 
the elbow is evaluated under Diagnostic Codes 5206, 5207, and 
5208.  In order to establish entitlement to a compensable 
rating under these Diagnostic Codes, there must be flexion 
limited to 100 degrees or less, or extension limited to 45 
degrees or more.  Under Diagnostic Code 5206, flexion limited 
to 110 degrees warrants a noncompensable evaluation.  

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5200, as to the 
major extremity, favorable ankylosis of the scapulohumeral 
articulation, with abduction of the major upper extremity to 
60 degrees, such that the veteran can reach the mouth and 
head, warrants a 30 percent evaluation; the minor extremity 
warrants a 20 percent evaluation.  A 40 percent evaluation 
for the major extremity is warranted for intermediate 
ankylosis of the scapulohumeral articulation, between 
favorable and unfavorable, and a 30 percent for the left 
extremity.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the major extremity, with abduction 
of the major upper extremity limited to 25 degrees from the 
side; a 40 percent for the minor extremity is warranted.  

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5201, where there 
is limitation of motion of the arm to 25 degrees from side, 
the major joint warrants a 50 percent evaluation and the 
minor joint a 40 percent evaluation.  With limitation midway 
between side and shoulder level, the major joint warrants a 
30 percent evaluation and the minor joint a 20 percent 
evaluation.  Where limitation is at the shoulder level, both 
sides warrant a 20 percent evaluation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5201 (2001).  

Under DC 5202, for impairment of the humerus in the major and 
minor arm, a 20 percent rating is granted when there is 
malunion with moderate deformity; a 30 percent rating is 
granted when there is marked deformity of the major arm and a 
20 percent in the minor arm.  Also under DC 5202, for 
recurrent dislocations of the major arm at the scapulohumeral 
joint, a 20 percent rating is granted bilaterally with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted in the major 
arm when there are frequent episodes and guarding of all arm 
movements, and a 20 percent rating in the minor arm.  A 50 
percent rating is granted for fibrous union of the major arm 
and a 40 percent in the minor arm; a 60 percent rating is 
granted for nonunion (false flail joint) of the major arm and 
a 50 percent rating for the minor arm; and an 80 percent 
rating is granted for loss of head of (flail shoulder) in the 
major arm and a 70 percent rating in the minor arm.  38 
C.F.R. § 4.71, DC 5202.  Under DC 5203, for impairment of the 
clavicle or scapula in the major arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement of 
the bilateral arm; a 20 percent rating is granted bilaterally 
for nonunion with loose movement or for dislocation.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2001).

III.	Analysis

The veteran claims entitlement to increased evaluations for 
his right shoulder disability, and for his bilateral knee 
disability.  He contends that his knees hurt all the time, he 
has stiffness, weakness, and fatigue and that he has 
difficulty in standing or sitting for prolonged periods of 
time.  He has also stated that his right knee in particular 
causes him to have right hip pain.  The veteran also 
maintains that his bilateral knee disability affects his 
ability to work as a plumber, which is what he is trained to 
do.  With respect to his right shoulder, the veteran alleges 
that the cold weather causes him increased pain and stiffness 
and that on flare-ups, certain movements produce a great deal 
of pain.  The Board addresses each of these matters 
separately below.

Increased rating for Right Knee

Currently, the veteran has indicated that symptomatology of 
the right knee limits him in his ability to do certain social 
and work activities and that even his daily medication does 
not relieve the pain.  At the outset, the Board notes that 
clinical findings from the most recent examination are not 
indicative of disability greater than that encompassed within 
the 30 percent assigned.  See Francisco v. Brown, 7 Vet. 
App. 55, 58.  Essentially, the examiner reported no more than 
moderate symptomatology associated with the right knee.  
Range of motion was complete and the diagnosis was 
arthralgia.  The examiner indicated that the veteran's 
reactions were consistent with signs of pain and that he 
demonstrated an arthralgic gait.  

As noted herein, the regulations pursuant to Diagnostic Code 
5055 that pertain to total knee replacements provide that an 
evaluation in excess of 30 percent, that is, a 60 percent 
rating, requires objective evidence of chronic residuals 
consisting of several painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71, Diagnostic Code 5055.  
Otherwise, where the evidence does not support chronic 
residuals such that an evaluation of 60 percent is warranted, 
the Board is directed to evaluate the veteran's right knee 
disability by analogy to Diagnostic Codes 5256, 5260, or 
5261.  38 C.F.R. § 4.71, Diagnostic Codes 5256, 5260, 5261.  

In this case, there is no evidence of ankylosis of the right 
knee; thus, Diagnostic Code 5256 is not for application.  
Furthermore, as noted above, the clinical evidence of record 
does not support any limitation in the range of motion of the 
right knee.  Therefore, Diagnostic Codes 5260 and 5261 also 
do not apply herein.  Specifically, as reported during VA 
examination dated in April 2001, the examiner reported 
symptoms associated with the right knee disability, noting 
that the right knee demonstrated full range of motion.  As 
stated earlier, x-ray studies were negative for any bone or 
joint abnormality.  Moreover, during VA examination in 
February 2000, the examiner noted no obvious pain, normal 
alignment, full range of motion, only slight evidence of 
crepitus, and no right hip pain on movement of the right 
knee.  

Therefore, in light of the above, the Board notes that the 
minimal evaluation available under Diagnostic Code 5055 of 
30 percent is the assignment that most nearly approximates 
the impairment associated with the veteran's right knee.  He 
has not provided objective evidence of limitations of motion 
of the right knee, any complications due to his prosthesis, 
or any swelling, or more than slight to moderate 
symptomatology overall.  Thus, the current 30 percent 
evaluation adequately addresses the veteran's right knee 
impairment.

The Board recognizes the veteran's statements to the effect 
that he is limited by right knee pain, stiffness, weakness, 
and fatigue.  In this vein, the Board has considered the 
regulatory provisions of 4.10, 4.40, and 4.45 related to 
functional impairment associated with musculoskeletal 
disability.  38 C.F.R. §§ 4.10, 4.40, and 4.45.  Nonetheless, 
while the Board has taken these provisions into consideration 
in rendering its determination, the medical evidence of 
record simply does not support functional impairment greater 
than that included within the provisions of Diagnostic Code 
5055.  There are no clinical data to support severe pain, 
stiffness, or weakness so as to warrant a greater evaluation.  
And, as stated earlier herein, the status of the veteran's 
right knee does not rise to the level of functional 
impairment required for a rating in excess of 30 percent 
under Diagnostic Codes 5256, 5260, and 5261.  Thus, the Board 
concludes that the medical evidence does not reflect present 
symptoms above and beyond those encompassed within the 
current rating.  

While the veteran himself has indicated that his right knee 
disability merits an evaluation in excess of 30 percent, he 
has not provided the requisite training, skills, or 
requirements so as to render his statements medically sound.  
In this regard, the Board points out that a lay person, 
untrained in the field of medicine, is incompetent to offer 
an opinion which requires specialized medical knowledge.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
allegations do not equate with competent medical evidence so 
as to warrant an increased evaluation above the current 
30 percent rating.  

Finally, the Board does not find that the provisions of 
38 C.F.R. § 3.321(b)(1) apply herein.  This case does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  There is no 
evidence in the claims file that the veteran's service-
connected disability has required frequent periods of 
hospitalization, or that because of his service-connected 
disability the veteran has been uniquely economically harmed 
beyond the degree of disability anticipated at the current 
evaluation.  Therefore, on this basis as well, the veteran's 
claim must be denied.  

Having considered the evidence and the applicable laws, the 
Board finds that entitlement to increased rating for the 
veteran's right knee disability is not warranted under these 
factual circumstances.  

Left knee

The veteran equally contends that his left knee disability 
warrants an evaluation in excess of the current 30 percent 
due to increased symptomatology and functional impairment.  
The Board notes that the veteran himself indicated in April 
2001, that since 1999 he had not sought treatment for his 
left knee disability other than renewing his medications.  In 
fact, he has not sought treatment for either knee.  Moreover, 
the clinical data of record do not substantiate impairment of 
the left knee greater than what is included within the 
30 percent rating pursuant to the applicable regulatory 
provisions.  38 C.F.R. § 4.71, Diagnostic Code 5055.  Thus, 
in this regard, the veteran's claim for an evaluation in 
excess of 30 percent for left knee disability is not 
supported by the evidence he has provided.  

In particular, during VA examination in April 2001, the 
examiner reported full range of motion of the left knee.  
There were no complications associated with the prosthesis of 
the left knee and no findings on x-ray study of any 
associated abnormalities.  In prior medical records, such as 
that from the VA examination in February 2000 noted above, 
there were no symptoms or treatment indicated of the left 
knee.  Other than a healed scar on the left knee, the 
examiner noted nothing abnormal.  His range of motion was 
complete, there was no soft tissue thickening, no joint 
effusion, no objective signs of pain, and no ligament laxity.  
Overall, the examiner at that time reported stability of the 
left knee.  

Again, the Board has considered all relevant law and 
regulations in its determination of whether the veteran's 
left knee disability warrants an evaluation greater than the 
current 30 percent.  Nonetheless, there is no basis for such.  
Pursuant to 38 C.F.R. §§ 4.10, 4.40, and 4.45, the veteran 
has not provided clinical findings of weakness, fatigue, or 
functional impairment to the extent that a higher evaluation 
is merited.  Moreover, as noted above, diagnostic codes 
outside of Diagnostic Code 5055 do not provide any basis as 
well for a rating greater than 30 percent.  Essentially, the 
veteran's disability picture most nearly approximates the 
rating criteria of the current evaluation under the pertinent 
diagnostic code.  Therefore, in this light, the veteran's 
claim for an increased rating of the left knee is denied.

Further, the veteran's allegations to the contrary are not 
supported by any evidence that he is qualified or trained to 
render a medical opinion of the status of his left knee 
disability.  See supra Lathan v. Brown, 7 Vet. App. at 359, 
365; Espiritu v. Derwinski, 2 Vet. App. at 492.  Therefore, 
his contentions alone are not competent evidence to support a 
higher rating than the current 30 percent for his left knee.  

There is no reasonable doubt as to the disability associated 
with the veteran's left knee disability so as to make a 
determination in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  Additionally, there is no question as 
to which of two evaluations applies to the veteran's 
disability under these factual circumstances.  38 C.F.R. 
§ 4.7 (2001).  Therefore, in this respect, his increased 
rating claim for left knee disability is denied.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1); however, as with the right knee disability, 
the facts of this case do not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards; therefore, an 
extraschedular evaluation is not appropriate.  38 C.F.R. 
§ 3.321(b)(1).  There is no evidence in the claims file that 
the veteran's service-connected disability has required 
frequent periods of hospitalization, or that because of his 
service-connected disability the veteran has been uniquely 
economically harmed beyond the degree of disability 
anticipated at the current evaluation.

Right shoulder

At the outset, the Board notes that the veteran's right 
shoulder disability does not warrant a higher evaluation than 
that of the 10 percent already assigned.  Essentially, the 
clinical evidence of record does not support limitation of 
motion at the shoulder level.  On VA examination in April 
2001, there were no complaints as to the right shoulder.  As 
noted earlier, the examiner reported that the right shoulder 
was symmetrical with the left shoulder and was held in the 
proper position.  Range of motion at that time was from zero 
to 180 degrees.  The x-ray findings were essentially normal.  
Further, in the prior examination in February 2000, the 
examiner noted no change from 1999.  A prior arthrogram 
conducted in November 1999 was normal, impingement maneuver 
caused no visible pain, and there was no more than slight 
crepitus evident on examination.  There was no evidence of a 
rotator cuff tear and in general, the veteran's right 
shoulder had remained stable.  

The veteran has indicated that symptoms associated with the 
right shoulder essentially are negative except for occasional 
flare-ups usually precipitated by cold or damp weather.  At 
the time of those flare-ups, the veteran alleges that his 
shoulder is weak and he has difficulties with lifting and 
doing such activities as reaching around his back pocket, 
dressing, and conducting personal hygiene.  In this light, 
the Board has considered VA regulations under 38 C.F.R. 
§§ 4.10, 4.40, 4.45 but there is no clinical evidence to 
support functional impairment to the extent that an 
evaluation in excess of 10 percent from September 1994 is 
warranted.  Overall, symptomatology of the veteran's right 
shoulder disability is encompassed within the provisions of 
the relevant diagnostic code.  

Finally, again the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) with respect to the right shoulder.  
However, the facts of this case do not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards; therefore, an extraschedular evaluation is not 
appropriate.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
in the claims file that the veteran's service-connected 
disability has required frequent periods of hospitalization, 
or that because of his service-connected disability the 
veteran has been uniquely economically harmed beyond the 
degree of disability anticipated at the current evaluation.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's right knee is denied.

Entitlement to an evaluation in excess of 30 percent for the 
veteran's left knee is denied.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's right shoulder disability is denied.  



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

